Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 1 of 10 PageID #: 524



                    UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


OYSTER OPTICS, LLC,                         Civil Action No. 2:18-cv-00206-JRG

                             Plaintiff,

v.

INFINERA CORPORATION,

                             Defendant.


OYSTER OPTICS, LLC,                         Civil Action No. 2:16-cv-01295-JRG

                             Plaintiff,

v.

INFINERA CORPORATION,

                             Defendant.



                    PLAINTIFF OYSTER OPTICS, LLC’S
                  OPENING CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 2 of 10 PageID #: 525



                                             TABLE OF CONTENTS
                                                                                                                         PAGE

I.     INTRODUCTION ........................................................................................................... 1

II.    BACKGROUND ............................................................................................................. 1

III.   CLAIM CONSTRUCTION PRINCIPLES ...................................................................... 2

IV.    THE TERM “OUTPUT DATA” SHOULD BE ACCORDED ITS PLAIN AND
       ORDINARY MEANING ................................................................................................. 4

V.     CONCLUSION ............................................................................................................... 6




                                                               i
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 3 of 10 PageID #: 526



I.     INTRODUCTION

       This Markman proceeding concerns only a single term, “output data,” from a single patent,

U.S. Patent 8,913,898 (the “’898 patent”). This term has a plain and ordinary meaning, readily

understood by a lay jury. Nothing in the claims, the specification, or elsewhere in the intrinsic

record provides a definition for this term or suggests it should have a meaning that is in any way

narrower than its full ordinary and customary meaning. In short, nothing in the record suggests

that the term requires any construction at all. Indeed, in the prior Markman proceeding involving

Infinera and the same claims of the ’898 patent, no party asked the Court to construe the term.

       If the Court does construe the term “output data,” it should be construed in accordance with

its plain meaning and the surrounding language of the claim, as it is in Oyster’s proposed

construction. Infinera’s proposed construction seeks to narrow the term from its plain meaning by

importing limitations that appear solely in the specification of the ’898 patent. This is contrary to

well-established Federal Circuit precedent, and Infinera’s proposal must accordingly be rejected.

II.    BACKGROUND

       This is the second time that this Court has been asked to construe the ’898 patent in a case

between Oyster and Infinera. In the prior consolidated case, Oyster Optics, LLC v. Coriant America

Inc. et al., Case No. 2:16-cv-01302-JRG, the parties agreed on a construction of one term in the

’898 patent and disputed the construction of four terms in the patent. (Case No. 2:16-cv-01302-

JRG, P.R. 4-3 Statement, Dkt. 145 at 3, 9.) After conducting a Markman hearing, the Court issued

an order construing each of these disputed terms. (Case No. 2:16-cv-01302-JRG, Claim

Construction Memorandum and Order, Dkt. 190.) Subject to certain reservations, Oyster and

Infinera have agreed by stipulation that they will not ask the Court to revisit the claim terms that

were addressed in the prior Markman proceeding. (Case No. 2:16-cv-01302-JRG, Joint

Stipulation, Dkt. 595-1, ¶ 8.)


                                                 1
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 4 of 10 PageID #: 527



       The Court is familiar with the technology at issue from the Markman proceeding in the

prior consolidated case and from its consideration of other motions brought in that case. Neither

party is relying upon expert declarations or other extrinsic evidence to support its positions in this

second Markman proceeding. (P.R. 4-3 Statement, Dkt. 52, Ex. 1.) Oyster submits that the single

dispute presented in this second proceeding can be decided by the straightforward application of

Federal Circuit law, without any need to deeply consider the underlying technology. However, to

the extent that the Court would find an introduction to the technology helpful, Oyster respectfully

directs the Court to the Technology Tutorial it submitted in that case on September 15, 2017 and

to pages 2-5 of its prior opening Markman brief (Case No. 2:16-cv-01302-JRG, Oyster Opening

Claim Construction Brief, Dkt. 157 at 2-5).

III.   CLAIM CONSTRUCTION PRINCIPLES

       The “claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002). Thus,

“[q]uite apart from the written description and the prosecution history, the claims themselves

provide substantial guidance as to the meaning of particular terms.” Phillips v. AWH Corp., 415

F.3d 1303, 1314 (Fed. Cir. 2005). “To begin with, the context in which a term is used in the asserted

claim can be highly instructive.” Id.

       When conducting a claim construction inquiry, “district courts are not (and should not be)

required to construe every limitation present in a patent’s asserted claims.” O2 Micro Int'l v.

Beyond Innovation Tech., 521 F.3d 1351, 1362 (Fed. Cir. 2008). This is because claim construction

is “not an obligatory exercise in redundancy.” United States Surgical Corp. v. Ethicon, Inc., 103

F.3d 1554, 1568 (Fed. Cir. 1997). Where a term is used in accordance with its plain meaning, the

court should not re-characterize it using different language. See Mentor H/S, Inc. v. Med. Device




                                                  2
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 5 of 10 PageID #: 528



Alliance, Inc., 244 F.3d 1365, 1380 (Fed. Cir. 2001) (“[T]he court properly instructed the jury that

these terms should receive their ordinary meanings.”).

       To the contrary, there is a “heavy presumption” that claim terms carry their “full ordinary

and customary meaning, unless [the accused infringer] can show the patentee expressly

relinquished claim scope.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir. 2009). And

because “the ordinary and customary meaning of a claim term is the meaning that the term would

have to a person of ordinary skill in the art in question at the time of the invention,” the task of

comprehending the claims often “involves little more than the application of the widely accepted

meaning of commonly understood words.” Phillips, 415 F.3d at 1313-14.

       “There are only two exceptions” in which claim terms are not given their “full ordinary

and customary meaning”: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the

specification or during prosecution.”). Thorner v. Sony Computer Entertainment Am. LLC, 669

F.3d 1362, 1365 (Fed. Cir. 2012). The patent specification can also shed light on the meaning of

claim terms. Phillips, 415 F.3d at 1315. However, without clear and unambiguous disclaimer or

lexicography by the patentee, courts “do not import limitations into claims from examples or

embodiments appearing only in a patent’s written description, even when a specification describes

very specific embodiments of the invention or even describes only a single embodiment.” JVW

Enters., 424 F.3d at 1335. Similarly, statements during patent prosecution do not limit the claims

unless the statement is a “clear and unambiguous disavowal of claim scope.” Omega Engineering,

Inc. v. Raytek Corp., 334 F.3d 1314, 1325 (Fed. Cir. 2003) (“[W]e have thus consistently rejected

prosecution statements too vague or ambiguous to qualify as a disavowal of claim scope.”).




                                                 3
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 6 of 10 PageID #: 529



IV.    THE TERM “OUTPUT DATA” SHOULD BE ACCORDED ITS PLAIN AND
       ORDINARY MEANING

      Oyster’s Proposed Construction                      Infinera’s Proposed Construction
 No construction necessary.                          “an electronic data stream recovered from the
                                                     second optical signal”
 In the alternative, if construed:
 “data outputted by the receiver”

       The term “output data” appears solely in the following claim limitation, found in both

claims 1 and 14 of the ’898 patent:

       a receiver configured to receive a second optical signal from the second optical
       fiber and to convert the second optical signal to output data;

(Ex. 1, ’898 patent at 6:62-64, 8:4-6.)

       This term does not require construction. The word “data” has a plain and ordinary meaning

familiar to lay jurors and is used by the ’898 patent in a way consistent with that meaning. Indeed,

Infinera does not propose to define the word “data,” as its own construction itself uses the word

“data.” Likewise, nothing in Infinera’s proposed construction clarifies what the modifier “output”

means. Nor is there any need for such clarification. Like “data,” “output” has a plain and ordinary

meaning familiar to lay jurors. Interpreting the term “output data” in these claims requires nothing

more than “the application of the widely accepted meaning of commonly understood words.”

Phillips, 415 F.3d at 1313-14. There is no need to re-characterize this simple phrase in terms of

other words. Mentor, 244 F.3d at 1380; United States Surgical, 103 F.3d at 1568. Presumably, this

is the reason that neither Infinera nor any of the other nine defendants asked the Court to construe

“output data” in the earlier consolidated case where this Court construed the ’898 patent. (Case

No. 2:16-cv-01302-JRG, P.R. 4-3 Statement, Dkt. 145.)

       To the extent that the Court believes that it is appropriate to construe this term, however,

Oyster’s proposed construction is the correct one. The construction “data outputted by the

receiver” follows the plain meaning of “output data,” but clarifies the term “output” by explaining


                                                 4
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 7 of 10 PageID #: 530



what it is that is doing the outputting (i.e., the receiver). This accords with the claims, which

explain that the receiver is configured to “convert the second optical signal to output data.” (Ex. 1,

’898 patent at 6:62-64.)

       Oyster’s proposed construction mirrors the compromise construction of the closely related

term “input data” that Oyster and Infinera have already agreed to: “data inputted to the transmitter.”

(P.R. 4-3 Statement, Dkt. 52 at 2.) The agreed term “input data” appears in the context of a claim

reciting a “transmitter . . . configured to receive input data.” (Ex. 1, ’898 patent at 6:55-56.) Like

Oyster’s proposed construction of “output data,” the agreed construction of “input data” follows

the plain meaning of the term, but clarifies “input” by explaining where the inputting is occurring

(i.e., the transmitter), in accord with the surrounding claim language. If a construction that follows

the plain meaning of the claim is appropriate for “input data,” then Oyster’s proposal following

the plain meaning is appropriate for “output data,” as well.

       Infinera’s proposal is an improper attempt to import limitations into the claims that appear

only in the specification of the ’898 patent. Nothing in the plain meaning of “output data” or the

surrounding claim language speaks to the form of the data (“electronic” versus any way that data

can be represented), whether the data appears in a “stream,” or where that data was “recovered”

from. Indeed, the surrounding claim language states that the “output data” is the result of

“convert[ing] the second optical signal.” (Ex. 1, ’898 patent at 6:62-64, 8:4-6.) To the extent that

“recover[ing]” from the second optical signal is different than “convert[ing]” that signal, then

Infinera’s proposal is contrary to the express words of the claim. If “recover[ing]” and

“convert[ing]” mean the same thing, then Infinera’s proposal is redundant and risks confusion.

       Each of Infinera’s new limitations originates in a single sentence of the “Detailed

Description” section of the ’898 patent specification:




                                                  5
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 8 of 10 PageID #: 531



       Optical receiver 32 converts the optical signal from optical to electronic form to
       recover the electronic data stream 34 as appropriate for the optical modulation
       technique employed.

(Ex. 1, ’898 patent at 5:2-4.) The section where this sentence appears describes “[a] preferred

embodiment of the present invention.” (Id. at 3:65-66.) Nothing in this section suggests that the

features of this preferred embodiment are mandatory parts of the claimed invention. Indeed, other

parts of the same section describe features such as a “phase modulator” (id. at 4:36) or an “OTDR”

(id. at 4:58) that are claimed only in dependent claims (id. at 7:7-8, 7:34-36, 8:19-20, 8:40-42).

       The sentence that Infinera draws its construction from does not purport to define “output

data.” Indeed, the phrase “output data” does not appear in that sentence or anywhere else in the

“Detailed Description” section of the specification. Nowhere in the specification (or anywhere else

in the intrinsic record) has Oyster made any statement to limit the full scope of the term.

Accordingly, neither of the exceptions to the rule that claim terms have their “full ordinary and

customary meaning” is satisfied, and Infinera’s effort to narrow the term from its plain meaning

should be rejected. See Thorner, 669 F.3d at 1365.

V.     CONCLUSION

       For the reasons set forth above, Oyster respectfully asks that the Court decline Infinera’s

request to re-write the simple term “output data.” To the extent that the Court does expressly

construe the term, the term should be given its full ordinary and customary meaning. It should not

be narrowed by importing limitations from the specification, as Infinera proposes.




                                                 6
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 9 of 10 PageID #: 532



Dated: March 22, 2019              /s/ Reza Mirzaie

                                   Marc A. Fenster (CA SBN 181067)
                                   E-mail: mfenster@raklaw.com
                                   Reza Mirzaie (CA SBN 246953)
                                   E-mail: rmirzaie@raklaw.com
                                   Neil A. Rubin (CA SBN 250761)
                                   Email: nrubin@raklaw.com
                                   Theresa M. Troupson (CA SBN 301215)
                                   E-mail: ttroupson@raklaw.com
                                   RUSS, AUGUST & KABAT
                                   12424 Wilshire Boulevard, 12th Floor
                                   Los Angeles, CA 90025
                                   Telephone:     310/826-7474
                                   Facsimile:     310/826-6991

                                   T. John Ward, Jr. (TX SBN 00794818)
                                   E-mail: jw@wsfirm.com
                                   Claire Abernathy Henry (TX SBN 24053063)
                                   E-mail: claire@wsfirm.com
                                   Andrea L. Fair (TX SBN 24078488)
                                   E-mail: andrea@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   P.O. Box 13231
                                   Longview, Texas 75601
                                   Tele: 903/757-6400
                                   Facsimile 903/757-2323
                                   Attorneys for Plaintiff
                                   OYSTER OPTICS, LLC




                                      7
Case 2:18-cv-00206-JRG Document 57 Filed 03/22/19 Page 10 of 10 PageID #: 533



                               CERTIFICATE OF SERVICE

       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on March 22, 2019, with a copy of this document via the Court’s ECF

system.

                                                   /s/ Reza Mirzaie




                                               8
